Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, without par value, of MAG Silver Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 7, 2012 MASON HILL ADVISORS LLC By: /s/ Sean M. Fieler Name: Sean M. Fieler Title: Manager EQUINOX ASSET MANAGEMENT LLC By: /s/ Sean M. Fieler Name: Sean M. Fieler Title: Manager EQUINOX PARTNERS, L.P. By: Equinox Asset Management LLC, General Partner By: /s/ Sean M. Fieler Name: Sean M. Fieler Title: Manager MASON HILL PARTNERS, LP By: Equinox Asset Management LLC, General Partner By: /s/ Sean M. Fieler Name: Sean M. Fieler Title: Manager EQUINOX ILLIQUID GENERAL PARTNER, LP By: /s/ Sean M. Fieler Name: Sean M. Fieler Title: Authorized Signatory EQUINOX ILLIQUID FUND, LP By: Equinox Illiquid General Partner, LP, General Partner By: /s/ Sean M. Fieler Name: Sean M. Fieler Title: Authorized Signatory /s/ Sean M. Fieler SEAN M. FIELER
